Interim Decision #2570

MATTER OF WING'S TEA HOUSE

In Visa Petition Proceedings
A-111108685

Decided by Acting Regional Commissioner March 22, 1977
(1) To be eligible for preference classification under section 203(a)(6) of the Immigration
and Nationality Act, the beneficiary must possess all of the qualifications specified by
the petitioner on the Job Offer for Alien Employment as of the filing date of the petition
which is the date the request for labor certification was accepted for processing by any
office within the employment service system of the Department of Labor. See 8 C.F.R.
204.1(c)(2).
(2) Experience acquired subsequent to the filing date of the petition may not be considered
in support of the petition because to do so would accord the beneficiary a priority date
for the issuance of a visa as of a date when he was not qualified for the preference
sought.
(3) Matter of Katigbak, 14 I. & N. Dec. 45 (R.C.. 1971), followed.
ON BEHALF OF PETITIONER: Alfred J. Del Rey, Jr.
515 Madison Avenue
New York, New York 10022

This matter is before me on appeal from the decision of the District
Director who on September 7, 1976, denied the petition to classify the
beneficiary as a foreign foods specialty cook under section 203(a)(6) of
the Immigration and Nationality Act, as amended. The District Director determined the beneficiary lacked the requisite job experience at the
time of issuance of the labor certification.

The petitioner's business is that of a Chhiese restuarant located in
Lexington, Kentucky. The beneficiary is a single native and citizen of
China, age 34, and is currently residing in Hong Kong. He entered the
United States as a crewman in August 1973 and was later found to be in
violation of that status for having remained longer than authorized. In
deportation proceedings he was permitted to depart voluntarily from
the United States and did so in April 1975.
Forms MA-7-50A, Statement of Qualifications of Alien, and MA-750B, Job Offer for Alien Employment, were signed by the beneficiary
and the petitioner, respectively in July 1974 and were filed with the
Employment Service office in Lexington, Kentucky, on August 12, 1974.
158

Interim Decision #2570
The job offer listed required experience as at least one year. The
statement of qualifications listed the beneficiary's experience as Chinese
specialty cook from April 1974 to July 1974, the signature date on the
statement. The labor certification was issued October 4, 1974, and the
instant petition was received by the Service on December 11, 1975.
With the petition, the petitioner submitted a copy of a letter dated
November 19, 1975, to the Department of Labor requesting recertification of the alien employment certification issued October 4, 1974, stating
that at the time of the original submission of the application, the beneficiary did not possess the required experience. In a reply dated December 2, 1975, the Department of Labor advised that recertification
was unnecessary, and that if the alien now meets the minimum experience requirements of the employer, the certification is as valid as it was
when originally certified. This reply also instructed the petitioner to file
a new petition with the Service along with the previously issued certification. The petitioner followed these instructions, filing the petition,
denial of which is now before us on appeal.
Through his attorney, the petitioner requested oral argument in
connection with his appeal and such argument was scheduled for February 7, 1977. However, a letter under date of January 11, 1977, furnished by counsel which expands on the arguments furnished with the
initial appeal, and the petitioner's failure to appear for oral argument on
February 7, indicate that oral argument is not now glesired. In his brief
on appeal and his January 11 letter, the petitioner contends that the
District Director's decision is unjust, and argues that there is a conflict
of interpretation of the law by the two Government agencies (the
Department of Labor and the Immigration and Naturalization Service).
The petitioner acknowledges that at the time of issuance of the labor
certification October 4, 1974, the beneficiary did not have the requisite
job experience but submits that the application for alien employment
certification was filed in anticipation of his acquiring the required experience during the proceedings. The petitioner further contends that
since the labor certification is considered valid by the Department of
Labor, the issuing authority, it should be considered valid by the Service, and as the beneficiary now has the required experience, the instant
petition should be approved.

The petitioner's view that denial of the petition stems from a conflict
of interpretation of the law between this Service and the Department of
Labor is understandable. However, Title 8, Code of-Federal Regulations, section 204.1(c)(2) states: "In the case of a sixth preference petition (except for an occupation listed in Schedule A), the filing date of the
petition within the meaning of section 203(c) of the Act shall be the date
the request for certification was accepted for processing by any office
within the employment service system of the Department of Labor."
159

Interim Decision #2570
The Service, therefore, has no choice but to hold to the date the certification request was received in the local office of the Kentucky Employment Service System (August 12, 1974), as the filing date of the sixthpreference visa petition. Clearly then, the alien beneficiary did not
possess the requisite one year experience at the time the petition was
"filed," and did not gain a year as a Chinese food specialty cook until
April 1975.
Matter of Katigbak, 14 I. & N. Dec. 45, states education or experience
gained subsequent to the filing date of a third-preference visa petition
may not be considered in support thereof, since to do so would result in
according the beneficiary a priority date for visa issuance at a time when
not qualified for the preference sought We find no reason to change this
line of reasoning simply because the preference sought is sixth rather
than third. In either case, the beneficiary would receive a preferred
priority date at a point in time when he is not qualified to perform the
duties sought by the petition.
The Department of Labor's opinion of the alien's qualifications is only
advisory in nature. Issuance of a labor certification is not simply a
determination that the alien has been found to possess the requirements
outlined in Form MA 7 50B, Job Offer for Allen Employment, nor does
its issuance mandate approval of a visa petition for preference status
under section 203(a)(6) of the Act. The purpose of a labor certification is
to show compliance with section 212(a)(14). The certification issued by
the Department of Labor in immigrant visa proceedings reads as follows:
-

-

Certification. Pursuant to the provisions of section 212(a)(14) of the Immigration and

Nationality Act as amended, I hereby certify that there are not sufficient workers
available and the employment of the above will not adversely affect the wages and
working conditions of workers in the United States similarly employed.
It is for the Immigration and Naturalization Service to determine if

the alien is qualified under the certification requirements. Section
203(a)(6) of the Act states: "Visas shall next be made available — — — to
qualified immigrants . . ." Section 204(b) of the Act states in pertinent
part: "After an investigation of the facts in each case, and after consultation with the Secretary of Labor . . . the Attorney General shall, if he
determines that the facts stated in the petition are true . . . approve the
petition." The beneficiary in this matter was obviously not qualified for
the status sought in the petition at the time the petition was filed. The
filing date of the petition is fixed by regulation (8 C.F.R. 204.1(c)(2)
supra) as the date of initial receipt in the Labor Department's employment service system and this date cannot be changed by the Service to
satisfy circumstances in an individual case. Therefore, notwithstanding
that the Form 1-140 visa petition was received within the Service system
on December 11, 1975, the visa petition filing date must remain August
160

Interim Decision #2570
12, 1974. In the event a new labor certification request is submitted and
certified by the Department of Labor and the petitioner submits a new
petition, a later filing date will be established. This appeal will be
dismissed.
IT IS ORDERED that the appeal be and the same is hereby dismissed.

161

